Exhibit 10.1


    
SIXTH AMENDMENT TO GUARANTY AGREEMENT
THIS SIXTH AMENDMENT TO GUARANTY AGREEMENT (this “Sixth Amendment”), dated
effective as of May 14, 2020, is entered into among the parties listed on the
signature pages hereof as Guarantors (collectively, the “Guarantors”), and BANK
OF AMERICA, N.A. (the “Guarantied Party”, and collectively with any Affiliates
thereof, the “Guarantied Parties”).
BACKGROUND
A.The Guarantors and the Guarantied Party are parties to that certain Guaranty
Agreement, dated as of March 1, 2013, as amended by that certain First Amendment
to Guaranty Agreement, dated as of February 7, 2014, that certain Second
Amendment to Guaranty Agreement, dated as of June 11, 2014, that certain Third
Amendment to Guaranty Agreement, dated as of January 16, 2015, that certain
Fourth Amendment to Guaranty Agreement, dated as of December 7, 2016, and that
certain Fifth Amendment to Guaranty Agreement, dated as of September 8, 2018
(said Guaranty Agreement, as amended, the “Guaranty Agreement”). The terms
defined in the Guaranty Agreement and not otherwise defined herein shall be used
herein as defined in the Guaranty Agreement.
B.    The parties to the Guaranty Agreement desire to make certain amendments to
the Guaranty Agreement.
C.    The Guarantied Party hereby agrees to amend the Guaranty Agreement,
subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Guarantors and the
Guarantied Party covenant and agree as follows:
1.    AMENDMENTS.
(a)    Section 1 of the Guaranty Agreement is hereby amended by adding the
following defined terms thereto to read as follows:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“CFC Holding Company” means (a) any Subsidiary of Limited that is not a Foreign
Subsidiary, and (b) any Subsidiary of Limited that is classified as a
disregarded entity for U.S. federal income tax purposes, in each case
substantially all the assets of which consist of equity interests or debt
interests in one or more (i) Foreign Subsidiaries that are CFCs or (ii) other
Subsidiaries substantially all the assets of which consist (directly or
indirectly) of equity interests or debt interests in one or more Foreign
Subsidiaries that are CFCs.









--------------------------------------------------------------------------------





“Consolidated Funded Net Indebtedness” means, as of any date of determination,
for Limited and its Subsidiaries on a consolidated basis, Consolidated Funded
Indebtedness net of Unrestricted Cash and Cash Equivalents.


“Consolidated Total Assets” means at any date of determination, the total
assets, in each case reflected on the consolidated balance sheet of Limited and
its Subsidiaries as at the end of the most recently ended fiscal quarter of
Limited for which a balance sheet is available, determined in accordance with
GAAP.


“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any
comprehensive Sanction.


“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests and cash in lieu of fractional shares of such Equity
Interests), pursuant to a sinking fund obligation or otherwise, (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the
latest Maturity Date; provided, that, for purposes of clauses (a) and (b),
Equity Interests of any Person that would not constitute Disqualified Equity
Interests but for terms thereof giving holders thereof the right to require such
Person to redeem or purchase such Equity Interests upon the occurrence of an
asset sale or a change of control (or similar event, however denominated) shall
not constitute Disqualified Equity Interests so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Guarantied Obligations;
provided, further, that Equity Interests of any Person that is issued to any
employee or to any plan for the benefit of employees or by any such plan to such
employees shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by such Person or any of its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.


“Excluded Subsidiary” means (a) any Subsidiary if, and for so long as, the
guarantee of the Obligations by such Subsidiary would require the consent,
approval, license or authorization of a Governmental Authority or under any
binding Contractual Obligation (or joint venture organizational document) with
any unaffiliated third party existing on the Sixth Amendment Effective Date (or,
if later, the date such Subsidiary is acquired or the date such Contractual
Obligation (or joint venture organizational document) is entered into (so long
as such Contractual Obligation (or joint venture organizational document) is not
created, entered into or incurred for the sole purpose of making such Subsidiary
an Excluded Subsidiary), except to the extent such consent, approval, license or
authorization has actually been obtained), (b) any Subsidiary that is prohibited
by Applicable Law, rule or regulation from guaranteeing the Obligations, (c) any
Subsidiary that is a captive insurance company subject to regulation as an
insurance company (or any Subsidiary thereof), (d) a


2



--------------------------------------------------------------------------------





not-for-profit Subsidiary, (e) a special purpose entity used for a
securitization facility, (f) a Subsidiary (including any CFC Holding Company)
where the guarantee of the Obligations by such Subsidiary would constitute an
investment in “United States property” by a CFC that would reasonably be
expected to result in material adverse tax consequences as reasonably determined
by HOT-TX in good faith in consultation with the Purchaser and (g) any
Subsidiary to the extent that the costs of a guarantee from such Subsidiary
would be excessive relative to the expected benefits to be obtained by the
Guarantied Parties from such guarantee (as reasonably determined by HOT-TX and
the Purchaser in good faith).


“Existing Subsidiary Guarantors” means, collectively, HOT-Barbados, HOT-Nevada,
HOT Nevada, Inc., a Nevada corporation, HOT-L.P., Idelle Labs, Ltd., a Texas
limited partnership, OXO International, Ltd., a Texas limited partnership, Helen
of Troy Macao Commercial Offshore Limited, a Macau company, Kaz, Inc., a New
York corporation, Kaz USA, Inc., a Massachusetts corporation, Kaz Canada, Inc.,
a Massachusetts corporation, Pur Water Purification Products, Inc., a Nevada
corporation, Steel Technology, LLC, an Oregon limited liability company, and
Drybar Products LLC, a Delaware limited liability company.


“Foreign Obligor” means a Loan Party that is a Foreign Person for which, as of
the end of any fiscal year for which financial statements have been delivered
pursuant to Section 7(a)(1), has total assets (including Equity Interests in
other Subsidiaries and excluding investments that are eliminated in
consolidation) of equal to or greater than 3.75% of Consolidated Total Assets.


“Foreign Person” means any Person that is organized under the Laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.


“Foreign Subsidiary” means any direct or indirect Subsidiary of Limited that is
a Foreign Person.


“Guaranty Supplement” has the meaning specified in Section 33(b).


“Joinder Date” has the meaning specified in Section 33(a).


“Material Domestic Subsidiary” means any Domestic Subsidiary of Limited (other
than an Excluded Subsidiary) that, together with its Subsidiaries, has total
assets (including Equity Interests in other Subsidiaries and excluding
investments that are eliminated in consolidation) of equal to or greater than
3.75% of Consolidated Total Assets as of the end of the most recent four (4)
fiscal quarters; provided, however, that if at any time there are Domestic
Subsidiaries which are not classified as “Material Domestic Subsidiaries” but
which collectively have total assets (including Equity Interests in other
Subsidiaries and excluding investments that are eliminated in consolidation) of
equal to or greater than 7.5% of Consolidated Total Assets, then HOT-TX shall
promptly designate one or more such Subsidiaries as Material Domestic
Subsidiaries and cause any such Subsidiary to comply with the provisions of
Section 7(n) such that, after such Subsidiaries become Guarantors hereunder, the
Domestic Subsidiaries that are not Guarantors shall have less than 7.5% of
Consolidated Total Assets.


3



--------------------------------------------------------------------------------





“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Other Foreign Investments” means obligations issued or directly insured or
guaranteed by a Governmental Authority, time deposits, certificates of deposit,
banker acceptances, commercial paper, repurchase obligations of a financial
institution, money market funds or similar Investments that, in the good faith
judgment of HOT-TX, are marketable or otherwise liquid and readily convertible
to known amounts of cash; provided that the aggregate amount of Other Foreign
Investments by a non-CFC Foreign Subsidiary at any time outstanding shall not
exceed $20,000,000.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.


“Sanctions” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”), any member states
of the European Union or other relevant sanctions authority.
“Sanctions Laws” means all laws, rules, regulations and requirements
administered or enforced by the United States Government (including, without
limitation, OFAC, the U.S. Department of State or the U.S. Department of
Commerce), the United Nations Security Council, the European Union, the United
Kingdom and any other relevant sanctions authority in connection with Sanctions
or the Act.
“Sixth Amendment Effective Date” means May 14, 2020.


“Solvent” means, with respect to any Person, that the fair value of the assets
of such Person is, on the date of determination, greater than the total amount
of liabilities (including contingent and unliquidated liabilities) of such
Person as of such date, that the present fair saleable value of the assets of
such Person is, on the date of determination, not less than the amount that will
be required to pay the probable liability on its debts as they become absolute
and matured, and that, as of such date, such Person is able to pay all
liabilities of such Person as such liabilities mature and such Person does not
have unreasonably small capital with which to carry on its business. In
computing the amount of contingent obligation or other contingent or
unliquidated liabilities at any time, such liabilities will be computed at the
amount which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability discounted to present value at rates believed to be reasonable
by such Person.


(b)    Section 1 of the Guaranty Agreement is hereby amended by deleting the
following definitions in their entirety and replacing them with the following:
“Acquisition Consideration” means the consideration given by Limited or any of
its Subsidiaries for an Acquisition, including but not limited to the sum of
(without duplication)


4



--------------------------------------------------------------------------------





(a) the fair market value of any cash or property (excluding Equity Interests)
or services given, plus (b) the amount of any Indebtedness assumed, incurred or
guaranteed (to the extent not otherwise included) in connection with such
Acquisition by Limited or any of its Subsidiaries.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and “Controlled” has the meaning correlative thereto.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of Limited.
“Cash and Cash Equivalents” means, collectively (a) cash; (b) readily marketable
obligations issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof having maturities of not more
than two (2) years from the date of acquisition thereof; provided that such
obligations described in this clause (b) are backed by the full faith and credit
of the United States or are pledged in support thereof; (c) time deposits with,
or certificates of deposit or bankers’ acceptances of, any commercial bank that
(i) (A) is a Lender (as defined in the Credit Facility) or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) has (or the
parent of which has) outstanding short term debt rated P-1 (or the then
equivalent grade) by Moody's or A-1 (or the then equivalent grade) by S&P and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than one (1) year from the date of acquisition
thereof; (d) commercial paper issued by any Person organized under the laws of
any state of the United States and rated in one of the two highest rating
categories by Moody's or by S&P, in each case with maturities of not more than
two hundred seventy (270) days from the date of acquisition thereof; (e)
repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above; (f) Investments in money market mutual funds that are
classified as current assets in accordance with GAAP, and the portfolios of
which invest at least 95% of its assets in Investments of the character, quality
and maturity described in clauses (b), (c), (d) and (e) of this definition
maturing not more than one year after the acquisition thereof, which funds are
managed by Persons having, or who are members of holding companies having, in
the aggregate, capital and surplus in excess of $100,000,000; and (g) in the
case of Investments by a non-CFC controlled Foreign Subsidiary, Investments of
comparable tenor and credit quality to those described in the foregoing clauses
(a) through (f) customarily utilized in countries in which such Subsidiary
operates for short-term cash management purposes.
“CFC” means a Foreign Subsidiary of Limited that is a controlled foreign
corporation within the meaning of Section 957 of the Code.


5



--------------------------------------------------------------------------------





“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the ultimate “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934)), directly or indirectly, of 50% or
more of the total voting power of Voting Equity Interests of Limited or HOT-TX,
as the case may be, or
(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Limited
(excluding vacant seats) cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was nominated, appointed or approved by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding vacant seats) or
(iii) whose election or nomination to that board or other equivalent governing
body was nominated, appointed or approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body (excluding vacant
seats).
“Consolidated EBIT” means for any period the sum of Consolidated Net Earnings
for such period, plus
(a) without duplication and to the extent deducted in calculating Consolidated
Net Earnings (other than with respect to clause (a)(vi)), in each case for
Limited and its Subsidiaries, all determined in accordance with GAAP for such
period, the total of:
(i) interest expense,
(ii) federal and state income and franchise tax expense,
(iii) to the extent non-cash, any impairment charges, asset write-offs and
write-downs incurred during such period,
(iv) to the extent non-cash, any write-offs or write‑downs of goodwill or other
intangibles during such period,
(v) non-cash charges for such period but excluding any non-cash charge that is
an accrual of a reserve for a cash expense or cash payment to be made, or
anticipated to be made, in a future period,
(vi) the amount of pro forma “run-rate” cost savings, operating expense
reductions, operating improvements and synergies actually implemented by Limited
or its Subsidiaries or related to an Acquisition or Disposition projected to be
realized as a result of actions taken or are expected to be taken, in each case,
that are reasonably identifiable, factually supportable and projected by Limited
in


6



--------------------------------------------------------------------------------





good-faith to be realized as a result of Acquisitions, Dispositions, cost
savings or business optimization initiatives or other similar transactions or
initiatives consummated after the Sixth Amendment Effective Date to the extent
not prohibited by this Guaranty Agreement, net of the amount of actual benefits
realized in respect thereof; provided that (A) actions in respect of such
non-cash cost‑savings, operating expense reductions, operating improvements and
synergies have been, or will be, taken within 12 months of the applicable
Acquisition, Disposition or initiative, (B) no cost savings, operating expense
reductions, operating improvements or synergies shall be added pursuant to this
clause (vi) to the extent duplicative of any expenses or charges otherwise added
to (or excluded from) Consolidated EBIT, whether through a pro forma adjustment
or otherwise, for such period, (C) projected amounts (and not yet realized) may
no longer be added in calculating Consolidated EBIT pursuant to this clause (vi)
to the extent occurring more than four fiscal quarters after the applicable
Acquisition, Disposition or initiative, (D) Limited must deliver to the
Purchaser (1) a certificate of a Responsible Officer of Limited setting forth
such estimated cost-savings, operating expense reductions, operating
improvements and synergies and (2) information and calculations supporting in
reasonable detail such estimated cost savings, operating expense reductions,
operating improvements and synergies,
(vii) any unusual or non-recurring charges or losses for such period,
(viii) any fees, expenses or charges (other than depreciation or amortization
expense) incurred during such period in connection with any Investment
(including any Acquisition), Disposition outside of the ordinary course of
business, issuance of Indebtedness or capital stock, or amendment, modification,
repayment or refinancing of any debt instrument, in each case permitted under
this Guaranty Agreement, including (A) any such transactions undertaken but not
completed and any transactions consummated prior to the Sixth Amendment
Effective Date and (B) any financial advisory fees, accounting fees, legal fees
and other similar advisory and consulting fees,
(ix) restructuring and similar charges, accruals, reserves, severance,
relocation costs, lease termination or modification costs, integration and
facilities opening or closing costs and other business optimization expenses
(including in connection with revenue synergies), signing costs, retention or
completion bonuses, transition costs, costs related to closure/consolidation of
facilities and curtailments or modifications to pension and post-retirement
employee benefit plans,
(x) non-recurring cash expenses recognized for information technology and other
integration costs and business optimization expenses in connection with any cost
savings or business optimization initiatives, and
(xi) fees, charges, costs and expenses incurred in such period in connection
with Litigation,
minus


7



--------------------------------------------------------------------------------





(b)     without duplication and to the extent added in calculating Consolidated
Net Earnings, in each case for Limited and its Subsidiaries, all determined in
accordance with GAAP for such period, the total of:
(i) federal and state, local and foreign income tax credits (other than to the
extent netted in clause (a)(ii) above),
(ii) other non-cash gains, excluding any such non-cash gains to the extent they
represent a reversal of an accrual of a reserve for a cash expense or cash
payment that reduced Consolidated EBIT in a prior period that are described in
the exclusion noted in clause (a)(v) above, and
(iii) any unusual or non-recurring income or gains for such period, all
determined in accordance with GAAP;
provided, that the aggregate amount added back in the calculation of
Consolidated EBIT for any such period pursuant to clauses (a)(vi), (a)(viii),
(a)(ix), (a)(x) and (a)(xi) shall not exceed 20% of Consolidated EBIT for the
applicable four-quarter period (calculated prior to giving effect to any
add-backs pursuant to such clauses).
“Consolidated EBITDA” means for any period the sum of Consolidated Net Earnings
for such period, plus
(a)     without duplication and to the extent deducted in calculating
Consolidated Net Earnings (other than with respect to clause (a)(vii)), in each
case for Limited and its Subsidiaries, all determined in accordance with GAAP
for such period, the total of:
(i) depreciation and amortization expenses,
(ii) interest expense,
(iii) federal and state income and franchise tax expense,
(iv) to the extent non-cash, any impairment charges, asset write-offs and
write-downs incurred during such period,
(v) to the extent non-cash, any write-offs or write‑downs of goodwill or other
intangibles during such period,
(vi) non-cash charges for such period but excluding any non-cash charge that is
an accrual of a reserve for a cash expense or cash payment to be made, or
anticipated to be made, in a future period,
(vii) the amount of pro forma “run-rate” cost savings, operating expense
reductions, operating improvements and synergies actually implemented by Limited
or its Subsidiaries or related to an Acquisition or Disposition projected to be
realized as a result of actions taken or are expected to be taken, in each case,
that are reasonably identifiable, factually supportable and projected by Limited
in good-faith


8



--------------------------------------------------------------------------------





to be realized as a result of Acquisitions, Dispositions, cost savings or
business optimization initiatives or other similar transactions or initiatives
consummated after the Sixth Amendment Effective Date to the extent not
prohibited by this Guaranty Agreement, net of the amount of actual benefits
realized in respect thereof; provided that (A) actions in respect of such
non-cash cost‑savings, operating expense reductions, operating improvements and
synergies have been, or will be, taken within 12 months of the applicable
Acquisition, Disposition or initiative, (B) no cost savings, operating expense
reductions, operating improvements or synergies shall be added pursuant to this
clause (vii) to the extent duplicative of any expenses or charges otherwise
added to (or excluded from) Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period, (C) projected amounts (and not yet
realized) may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (vii) to the extent occurring more than four fiscal quarters after
the applicable Acquisition, Disposition or initiative, (D) Limited must deliver
to the Purchaser (1) a certificate of a Responsible Officer of Limited setting
forth such estimated cost-savings, operating expense reductions, operating
improvements and synergies and (2) information and calculations supporting in
reasonable detail such estimated cost savings, operating expense reductions,
operating improvements and synergies,
(viii) any unusual or non-recurring charges or losses for such period,
(ix) any fees, expenses or charges (other than depreciation or amortization
expense) incurred during such period in connection with any Investment
(including any Acquisition), Disposition outside of the ordinary course of
business, issuance of Indebtedness or capital stock, or amendment, modification,
repayment or refinancing of any debt instrument, in each case permitted under
this Guaranty Agreement, including (A) any such transactions undertaken but not
completed and any transactions consummated prior to the Sixth Amendment
Effective Date and (B) any financial advisory fees, accounting fees, legal fees
and other similar advisory and consulting fees,
(x) restructuring and similar charges, accruals, reserves, severance, relocation
costs, lease termination or modification costs, integration and facilities
opening or closing costs and other business optimization expenses (including in
connection with revenue synergies), signing costs, retention or completion
bonuses, transition costs, costs related to closure/consolidation of facilities
and curtailments or modifications to pension and post-retirement employee
benefit plans,
(xi) non-recurring cash expenses recognized for information technology and other
integration costs and business optimization expenses in connection with any cost
savings or business optimization initiatives, and
(xii) fees, charges, costs and expenses incurred in such period in connection
with Litigation,
minus


9



--------------------------------------------------------------------------------





(b)     without duplication and to the extent added in calculating Consolidated
Net Earnings, in each case for Limited and its Subsidiaries, all determined in
accordance with GAAP for such period, the total of:
(i) federal and state, local and foreign income tax credits (other than to the
extent netted in clause (a)(iii) above),
(ii) other non-cash gains, excluding any such non-cash gains to the extent they
represent a reversal of an accrual of a reserve for a cash expense or cash
payment that reduced Consolidated EBIT in a prior period that are described in
the exclusion noted in clause (a)(vi) above, and
(iii) any unusual or non-recurring income or gains for such period, all
determined in accordance with GAAP;
provided, that the aggregate amount added back in the calculation of
Consolidated EBITDA for any such period pursuant to clauses (a)(vii), (a)(ix),
(a)(x), (a)(xi) and (a)(xii) shall not exceed 20% of Consolidated EBITDA for the
applicable four-quarter period (calculated prior to giving effect to any
add-backs pursuant to such clauses).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Limited and its Subsidiaries on a consolidated basis (eliminating intercompany
Indebtedness), the sum of:
(a)    all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or similar instruments;
(b)    all Indebtedness of such Person in respect of Disqualified Equity
Interests;
(c)    all liabilities for the deferred purchase price of property acquired
(excluding accounts payable arising in the ordinary course of business but
including all liabilities created or arising under any conditional sale or other
title retention agreement with respect to any such property);
(d)    all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;
(e)    all liabilities for borrowed money secured by any Lien with respect to
any property owned (whether or not it has assumed or otherwise become liable for
such liabilities);
(f)    all outstanding reimbursement obligations in respect of letters of credit
or instruments serving a similar function issued or accepted for its account by
banks and other financial institutions (whether or not representing obligations
for borrowed money); and
(g)    without duplication, all Guarantees with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.


10



--------------------------------------------------------------------------------





For all purposes hereunder, the Consolidated Funded Indebtedness of any Person
shall not include any other indebtedness or portion thereof with respect to
which and to the extent the trustee or other applicable depository in respect of
such indebtedness holds cash or cash equivalents in an amount sufficient to
repay the principal, and accrued interest on, such indebtedness, and the
foregoing shall constitute a redemption or a complete defeasance of such
indebtedness pursuant to the applicable agreement governing such indebtedness.
“Consolidated Net Earnings” means for any period, net earnings (or loss) after
income taxes of Limited and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, but not including in such net
earnings (or loss) the following:
(a)    any extraordinary gain or loss arising from the sale of capital assets;
(b)    any extraordinary gain or loss arising from any write-up or write-down of
assets;
(c)    net earnings of any Person in which Limited or any Subsidiary shall have
an ownership interest other than a Subsidiary unless such net earnings (or any
portion thereof) shall have actually been received by Limited or such Subsidiary
in the form of cash distributions;
(d)    earnings or losses of any Subsidiary accrued prior to the date it became
a Subsidiary;
(e)    any portion of the net earnings of any Subsidiary that is not a Loan
Party that by reason of any contract or charter restriction or Applicable Law or
regulation (or in the good faith judgment of the Board of Directors of Limited
for any reason) is unavailable for payment of dividends to Limited or any of its
Subsidiaries, provided that the aggregate amount of such net earnings that could
be paid to Limited or a Subsidiary by loans or advances or repayment of loans or
advances that are due beyond the Maturity Date, intercompany transfer or
otherwise will be included in Consolidated Net Earnings;
(f)    the earnings or losses of any Person acquired by Limited or any
Subsidiary through purchase, merger, consolidation or otherwise, or the earnings
or losses of any Person substantially all of whose assets have been acquired by
Limited or any of its Subsidiaries, for any period prior to the date of such
acquisition;
(g)    any gain arising from the acquisition of any securities of Limited or any
of its Subsidiaries;
(h)    the earnings or losses attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses Disposed of
prior to the date of determination;
(i)    the cumulative effect of a change in accounting principles;
(j)    non-cash compensation charges and expenses, including any such charges
and expenses arising from grants of stock appreciation or similar rights,
phantom equity, stock options, restricted stock, restricted stock units,
deferred stock or other rights or


11



--------------------------------------------------------------------------------





equity incentive programs and non-cash deemed finance charges in respect of any
pension liabilities or other provisions;
(k)    (i) charges and expenses pursuant to any management equity plan, long
term incentive plan or stock option plan or any other management or employee
benefit plan or agreement, any stock subscription or shareholder agreement and
(ii) charges, expenses, accruals and reserves in connection with the rollover,
acceleration or payout of Equity Interests held by management of Limited or any
Subsidiary, in the case of each of (i) and (ii) above, to the extent that (in
the case of any cash charges and expenses) such charges, expenses, accruals and
reserves are funded with cash proceeds contributed to the capital of Limited or
net cash proceeds of an issuance of Equity Interests (other than Disqualified
Equity Interests) of Limited;
(l)    any non-cash loss, charge or expense relating to the incurrence of
obligations in respect of an “earn out” or other similar contingent obligations
(but only for so long as such loss, charge or expense remains a non-cash
contingent obligation); and
(m)    any other extraordinary gains or losses or any other gain or loss arising
from any event or transaction that is unusual in nature and infrequent in
occurrence (but which otherwise does not constitute an extraordinary item under
GAAP) and which GAAP requires to be reported as a separate component of revenues
and expenses from continuing operations.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Limited or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by HOT-TX or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA or the institution by the PBGC of proceedings to terminate a
Pension Plan; (e) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (f) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (g) the imposition of any “withdrawal liability” as such term is
defined under Part 1 of Subtitle E of Title IV of ERISA or any other liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon HOT-TX or any ERISA Affiliate.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied and subject to Section 3.


12



--------------------------------------------------------------------------------





“Guarantors” means, collectively, (a) Limited, (b) HOT-TX, (c) the Existing
Subsidiary Guarantors and (c) each other Subsidiary that executes and delivers a
Guaranty Supplement pursuant to Section 33.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments (but for purposes of
Section 8(c) only, such obligations shall only be Indebtedness to the extent
drawn upon or a claim is made in respect thereof);
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    Capital Leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any dividend or similar payment in respect of any Disqualified
Equity Interest in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation, a limited liability company or similar entity) in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person. The amount of any
net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of any Capital Lease
or Synthetic Lease Obligation as of any date shall be deemed to be the amount of
Attributable Indebtedness in respect thereof as of such date. For all purposes
hereunder, the Indebtedness of any Person shall not include any other
indebtedness or portion thereof with respect to


13



--------------------------------------------------------------------------------





which and to the extent the trustee or other applicable depository in respect of
such indebtedness holds cash or cash equivalents in an amount sufficient to
repay the principal, and accrued interest on, such indebtedness, and the
foregoing shall constitute a redemption or a complete defeasance of such
indebtedness pursuant to the applicable agreement governing such indebtedness.
“Leverage Ratio” means, as of any date of determination, the ratio of (a)
Consolidated Funded Indebtedness on such date to (b) Consolidated EBITDA for the
period of the four consecutive fiscal quarters most recently ended for which
Limited has delivered financial statements pursuant to Section 7(a). For
purposes of calculating the Leverage Ratio as of any date, Consolidated EBITDA
shall be calculated on a pro forma basis (as certified by a Responsible Officer
of Limited to the Purchaser and as approved by the Purchaser) assuming that all
Acquisitions made, and all Dispositions completed, during the four consecutive
fiscal quarters most recently ended had been made on the first day of such
period.
“Material Adverse Effect” means (a)  a material adverse effect upon, the
operations, business, properties, liabilities (actual or contingent), condition
(financial or otherwise) of Limited and its Subsidiaries, taken as a whole; or
(b) a material adverse effect upon (i) the ability of the Loan Parties, taken as
a whole, to perform their payment obligations under any Loan Document or
(ii) the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to the Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. For avoidance of doubt, Obligations shall not include any
Excluded Swap Obligations.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (excluding a
Multiemployer Plan) that is maintained or is contributed to by HOT-TX and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.
“Qualified Acquisition” means an Acquisition by Limited or any Subsidiary, which
Acquisition has been designated to the Purchaser in a Qualified Acquisition
Notice as a “Qualified Acquisition”, provided that the aggregate Acquisition
Consideration is greater than $150,000,000.


14



--------------------------------------------------------------------------------





“Qualified Acquisition Notice” means a written notice from Limited to the
Purchaser (a) delivered not later than 5 days prior to the date of closing of
the proposed Qualified Acquisition (or such shorter period agreed to by the
Purchaser) and (b) which describes the Qualified Acquisition which is the basis
for such request (including, without limitation, a pro forma calculation of the
Leverage Ratio immediately prior to and after giving effect to such Qualified
Acquisition, which calculation shall indicate that the Leverage Ratio
immediately prior to such Qualified Acquisition is not greater than 3.50 to
1.00), and otherwise in form reasonably satisfactory to the Purchaser.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, consultants, service providers and
representatives of such Person and of such Person’s Affiliates.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, Controlled or held by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of Limited.
“Treasury Stock Purchase” means, with respect to any Person, any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any capital stock or other Equity
Interests of such Person or on account of any returns of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof).
“Unrestricted Cash and Cash Equivalents” means (a) Cash and Cash Equivalents
(other than those Investments described in clause (g) of the definition of Cash
and Cash Equivalents) and (b) Other Foreign Investments, in each case, owned by
Limited and its Subsidiaries that are not subject to any Lien or control
agreement or limitations or restrictions on the use thereof.
(c)    Section 1 of the Guaranty Agreement is hereby amended by deleting the
following definitions in their entirety: “Current Control Group”, “Healthy
Directions Purchase Agreement”, “Redeemable Stock”, “Senior Debt”, “Senior
Notes”, “Senior Note Agreements” “2004 Senior Notes”, “2011 Senior Notes”, “2004
Senior Note Agreement”, “2011 Senior Note Agreement”.
(d)    Section 2 of the Guaranty Agreement is hereby amended by adding a new
subsection (e), which subsection (e) shall read as follows:
(e)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a Person, or an allocation of assets to a series of
a Person (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a Person shall constitute a separate Person hereunder (and


15



--------------------------------------------------------------------------------





each division of any Person that is a Subsidiary, joint venture or any other
like term shall also constitute such a Person or entity).
(e)    Section 3 of the Guaranty Agreement is hereby amended by revising
subsection (a) thereto to read as follows:
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Guaranty Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of
Limited and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.
(b)    Section 3 of the Guaranty Agreement is hereby amended by adding new
subsections (c), (d), (e) and (f), which subsections shall read as follows:
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of HOT-TX and its Subsidiaries or to the
determination of any amount for the HOT-TX and its Subsidiaries on a
consolidated basis solely with respect to HOT-TX’s compliance with Section 8(k)
shall, in each case, be deemed to include each variable interest entity that
HOT-TX is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.
(d)    Operating and Capital Lease Treatment. Notwithstanding the forgoing or
any provision herein to the contrary, any lease that was, or would have been,
characterized as (i) an operating lease in accordance with GAAP prior to
Limited’s adoption of FASB ASC 842 (regardless of the date on which such lease
has been entered into) shall not be a Capital Lease, and any such lease shall
be, for all purposes of this Guaranty Agreement, treated as though it were
reflected on Limited’s consolidated financial statements in the same manner as
an operating lease would have been reflected prior to the Limited’s adoption of
FASB ASC 842 and (ii) a Capital Lease in accordance with GAAP prior to Limited’s
adoption of FASB ASC 842 (regardless of the date on which such lease has been
entered into) shall not be an operating lease, and any such lease shall be, for
all purposes of this Guaranty Agreement, treated as though it were reflected on
Limited’s consolidated financial statements in the same manner as a Capital
Lease would have been reflected prior to the Limited’s adoption of FASB ASC 842.
(e)    Financial Ratio or Test Compliance. For purposes of determining the
permissibility of any action, change, transaction or event that by the terms of
the Loan Documents requires a calculation of any financial ratio or test
(including Consolidated Total Assets), such financial ratio or test shall be
calculated at the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a


16



--------------------------------------------------------------------------------





change in such financial ratio or test occurring after the time such action is
taken, such change is made, such transaction is consummated or such event
occurs, as the case may be.
(f)    Calculation of Consolidated Total Assets. Any reference to a percentage
of Consolidated Total Assets, unless provided otherwise, shall be to the
Consolidated Total Assets from and after the most recent date that financial
statements have been delivered pursuant to Sections 7(a)(1) and 7(a)(2), as
applicable.
(c)    Section 6(e)(4) of the Guaranty Agreement is hereby amended by deleting
the word “Closing Date” and replacing them with “Sixth Amendment Effective
Date”.
(d)    Section 6(g) of the Guaranty Agreement is hereby amended by inserting the
words “(including any License)” after the words “Contractual Obligation”.
(e)    Section 6(k) of the Guaranty Agreement is hereby amended by deleting it
in its entirety and replacing it with the following:
(k)    Taxes. Limited and its Subsidiaries have filed all Federal and other
material state or other tax returns and reports required to be filed, and have
paid all material amounts with respect to Federal and material state and other
taxes, assessments, fees and other governmental charges levied or imposed upon
them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against Limited or any
of its Subsidiaries that would, if made, have a Material Adverse Effect. As of
the Sixth Amendment Effective Date, neither Limited nor any of its Subsidiaries
thereof is party to any tax sharing agreement. As of the Closing Date, the
Federal Income tax liabilities of Limited and its Subsidiaries have been
determined by the IRS and paid for all tax years up to and including the fiscal
year 2006.
(f)    Section 6(l) of the Guaranty Agreement is hereby amended by deleting it
in its entirety and replacing it with the following:
(a)    ERISA Compliance.
(1)     Each Plan (other than any Multiemployer Plan) is in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal or state Laws. Each Multiemployer Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws, except
for any non-compliance as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each Pension Plan that
is intended to be a qualified plan under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the knowledge of Limited and HOT-


17



--------------------------------------------------------------------------------





TX, nothing has occurred that would prevent or reasonably be expected to cause
the loss of such tax-qualified status.
(2)    There are no pending or, to the knowledge of Limited and HOT-TX,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan (other than any Multiemployer Plan) that could
reasonably be expected to have a Material Adverse Effect. To the knowledge of
Limited and HOT-TX, there are no pending or threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any
Multiemployer Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(3)    (i) No ERISA Event has occurred, and neither HOT-TX nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) HOT-TX and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained by HOT-TX or any ERISA Affiliate; (iii) as of the most
recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is 60% or higher and
neither HOT-TX nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date;
(iv) neither HOT-TX nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (v) neither HOT-TX nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan,
except in each case with respect to clauses (i) through (vi) above where the
occurrence or existence thereof could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(4)    Neither HOT-TX or any ERISA Affiliate maintains or contributes to, or has
any unsatisfied obligation to contribute to, or liability under, any active or
terminated Pension Plan other than (A) on the Closing Date, those listed on
Schedule 6(l)(4) hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Guaranty Agreement.
(5)    HOT-TX represents and warrants as of the Sixth Amendment Effective Date
that HOT-TX is and will not be using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with HOT-


18



--------------------------------------------------------------------------------





TX’s entrance into, participation in, administration of and performance of the
Loans, the Loan Documents, the Guarantied Obligations or this Guaranty
Agreement.
(b)    Section 6(m) of the Guaranty Agreement is hereby amended by deleting the
words “Closing Date” at each occurrence in such subsection and replacing them
with “Sixth Amendment Effective Date”.
(c)    Section 6(r) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(r)     Solvency. Limited and its Subsidiaries, on a consolidated basis, are
Solvent. The Loan Parties, taken together as a whole, are Solvent.
(d)    Section 6 of the Guaranty Agreement is hereby amended by adding a new
subsection (s), which subsection (s) shall read as follows:
(s)    Sanctions Concerns and Anti-Corruption Laws.
(1)    Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee or controlled Affiliate thereof, is an individual or entity that is, or
is owned or controlled by one or more individuals or entities that are (i)
currently the subject or target of any applicable Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals or HMT’s Consolidated List of
Financial Sanctions Targets, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction. Limited and its Subsidiaries have conducted their businesses in
compliance with all applicable Sanctions and have instituted and maintained
policies and procedures designed to promote and achieve compliance with such
Sanctions.
(2)    Anti-Corruption Laws. Limited and its Subsidiaries have conducted their
business in compliance in all material respects with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other applicable
anti-corruption legislation in other jurisdictions and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
(e)    Section 6 of the Guaranty Agreement is hereby amended by adding a new
subsection (t), which subsection (t) shall read as follows:
(t)    Beneficial Ownership Certification. The information included in the
Beneficial Ownership Certification most recently provided to the Purchaser, if
applicable, is true and correct in all respects.
(f)    Section 7(b) of the Guaranty Agreement is hereby amended by (i) deleting
the final word in clause (4), (ii) by adding the following new clauses (5) and
(6), which clauses shall read as follows and (iii) renumbering clause (5) as
clause (7):
(5)    to the extent any Loan Party qualifies as a "legal entity customer" under
the Beneficial Ownership Regulation, an updated Beneficial Ownership


19



--------------------------------------------------------------------------------





Certification promptly following any change in the information provided in the
Beneficial Ownership Certification delivered to the Purchaser in relation to
such Loan Party that would result in a change to the list of beneficial owners
identified in such certification;
(6)    promptly following any request therefor, provide information and
documentation reasonably requested by the Purchaser for purposes of compliance
with applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the PATRIOT Act and the Beneficial
Ownership Regulation; and
(g)    Section 7(c)(2) of the Guaranty Agreement is hereby deleted in its
entirety and shall be replaced with the following:
i.
of any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of Limited or any Subsidiary, except to
the extent that breach, non-performance or default could not reasonably be
expected to have a Material Adverse Effect or result in a Default; (ii) any
material dispute, litigation, investigation, proceeding or suspension between
Limited or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Limited or any Subsidiary, including pursuant to any applicable
Environmental Laws, in which the amount involved is $10,000,000 or more, which
(A) involve the probability of any judgment or liability not adequately covered
by insurance or (B) in which injunctive or similar relief is sought, and which
could reasonably be expected to have a Material Adverse Effect;

(h)    Section 7(c)(3) of the Guaranty Agreement is hereby deleted in its
entirety and shall be replaced with the following:
ii.
of the occurrence of any ERISA Event, which has resulted or could reasonably be
expected to result in liability of any Loan Party or any Subsidiary in an
aggregate amount in excess of $5,000,000;

(i)    Section 7(d) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(d)    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Limited or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property; and (c)
all Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except, in each


20



--------------------------------------------------------------------------------





case, to the extent that failure to pay or discharge any such obligation or
liability could not reasonably be expected to have a Material Adverse Effect.
(j)    Section 7(i) of the Guaranty Agreement is hereby amended by inserting the
words “(in all material respects)” after the words “entries” in the second line
of such subsection.
(k)    Section 7(k) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(k)    Use of Proceeds. Use the proceeds of the Loan for the Cost of
Construction of the Project, not in of any Sanctions Law, any applicable Laws of
the Federal Reserve Board, including Regulations T, U and X, or of any Loan
Document.
(l)    Section 7 of the Guaranty Agreement is hereby amended by adding new
subsections (l), (m) and (n), which subsections (l), (m) and (n) shall read as
follows:
(l)    Anti-Corruption Laws; Sanctions. Conduct its business in compliance in
all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other applicable anti-corruption legislation
in other jurisdictions and with all applicable Sanctions, and maintain policies
and procedures designed to promote and achieve compliance with such laws and
Sanctions.
(m)    Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect on the legality, validity or
enforceability of this Guaranty Agreement.
(n)    Covenant to Guarantee Obligations.
(1)    Cause any Material Domestic Subsidiary (other than (i) an Excluded
Subsidiary or (ii) a merger subsidiary formed in connection with a merger or
acquisition, including an Acquisition permitted hereunder, so long as such
merger subsidiary is merged out of existence pursuant to and immediately upon
the consummation of such transaction) formed or otherwise purchased or acquired
after the Sixth Amendment Effective Date, or which becomes a Subsidiary (other
than (x) an Excluded Subsidiary or (y) a merger subsidiary formed in connection
with a merger or acquisition, including an Acquisition permitted hereunder, so
long as such merger subsidiary is merged out of existence pursuant to and
immediately upon the consummation of such transaction) after the Sixth Amendment
Effective Date to promptly (and in any event within thirty (30) days after such
Subsidiary is formed or acquired (or such longer period of time as agreed to by
the Purchaser in its reasonable discretion)) become a Guarantor hereunder by way
of execution of a Guaranty Supplement.


21



--------------------------------------------------------------------------------





(2)    If any other Subsidiary becomes a Material Domestic Subsidiary after the
Sixth Amendment Effective Date, cause such Subsidiary to promptly (and in any
event within thirty (30) days after the next following date on which a
Compliance Certificate is required to be delivered pursuant to Section 7(b)(1)
(or such longer period of time as agreed to by the Purchaser in its reasonable
discretion), become a Guarantor hereunder by way of execution of a Guaranty
Supplement.
(3)    In connection with the addition of a Guarantor under clauses (n)(1) and
(2) above, the Loan Parties shall deliver to the Purchaser, with respect to each
new Guarantor to the extent applicable, (i) incumbency certificate, Organization
Documents and documents evidencing due organization, valid existence, good
standing and qualification to do business, (ii) a favorable opinion of counsel
to such Subsidiary located in the jurisdiction of organization of such
Subsidiary, in form, content and scope reasonably satisfactory to the Purchaser,
(iii) other documentation and other evidence as reasonably requested by the
Purchaser in connection with applicable “know your customer” and
anti-money-laundering rules and regulations and (iv) such other documents or
agreements as the Purchaser may reasonably request, including without
limitation, an updated Schedule 6(m).
(m)    Section 8(a) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(a)    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(1)    Liens pursuant to any Loan Document;
(2)    Liens existing on the Sixth Amendment Effective Date and listed on
Schedule 8(a) and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed from a Subsidiary that is not a Loan Party to a
Loan Party, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8(c)(2);
(3)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(4)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;


22



--------------------------------------------------------------------------------





(5)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, other social security legislation
and similar obligations, other than any Lien imposed by ERISA;
(6)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds, performance
bonds, customs bonds and other obligations of a like nature incurred in the
ordinary course of business;
(7)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(8)    Liens, or an existing pledge of a deposit, securing payment of senior
debt by an Affiliate or Subsidiary to a foreign financial institution as
described in the financial statements delivered pursuant to Section 6(e) or
which may be disclosed from time to time by any such party; provided the
Indebtedness secured by such Liens does not exceed $20,000,000 in aggregate
principal amount;
(9)    Liens securing Indebtedness permitted under Section 8(c)(5); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition;
(10)    Liens in favor of a Loan Party;
(11)    Liens on property of a Person existing at the time such Person is
acquired by, merged with or into or consolidated or amalgamated with Limited or
a Subsidiary; provided, that such Liens were in existence prior to the
contemplation of such acquisition, merger, consolidation or amalgamation and do
not extend to any assets other than those of the Person acquired by, merged into
or consolidated or amalgamated with Limited or a Subsidiary and, to the extent
such Lien secures Indebtedness, the applicable Indebtedness secured by such Lien
is permitted under Section 8(c)(15);
(12)    Liens on property existing at the time of acquisition thereof by Limited
or a Subsidiary; provided, that such Liens were in existence prior to the
contemplation of such acquisition and the applicable Indebtedness secured by
such Lien is permitted under Section 8(c)(15);
(13)    Liens securing Indebtedness permitted by Section 8(c)(9);
(14)    Liens existing on the Closing Date against the Investments described in
Section 8(b)(10);


23



--------------------------------------------------------------------------------





(15)    Liens solely on any cash earnest money or escrow deposits made by
Limited or a Subsidiary in connection with any letter of intent, purchase
agreement or similar agreement relating to an Acquisition permitted hereunder;
(16)    (i) Liens on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 8(b) to be applied
against the purchase price for such Investment, (ii) any encumbrance or
restriction (including put and call arrangements) with respect to Equity
Interests of any joint venture pursuant to any joint venture agreement only to
the extent such encumbrances or restrictions do not secure Indebtedness and
(iii) Liens consisting of Contractual Obligations to consummate a Disposition or
to not otherwise Dispose of the assets, business or properties subject to such
Disposition, in each case, to the extent such Disposition is permitted by
Section 8(e) (other than Sections 8(e)(5), (6), and (10)) and to the extent that
such Liens do not secure monetary obligations to the applicable purchaser, in
each case, solely to the extent such Investment (including such joint venture)
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;
(17)    Liens arising from precautionary UCC financing statement filings or
precautionary personal property security financing statements (or substantially
equivalent filings outside of the United States) filed in respect of any lease
and that do not secure Indebtedness;
(18)    any option or other agreement to purchase any asset of Limited or any
Subsidiary, the purchase, sale or other disposition of which is not prohibited
by Section 8(e);
(19)    Liens arising from the rendering of an interim or final judgment or
order against Limited or any Subsidiary that does not give rise to an Event of
Default;
(20)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods permitted hereunder entered into by
Limited or any Subsidiary in the ordinary course of its business and permitted
by this Guaranty Agreement;
(21)    (i) non-exclusive and exclusive licenses and sublicenses granted by
Limited or a Subsidiary, provided such exclusivity applies only to territory and
field of use and (ii) leases and subleases (by a Limited or a Subsidiary as
lessor or sublessor), in each case of clauses (i) and (ii) not interfering in
any material respect with the business of Limited and its Subsidiaries;
(22)    Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;
(23)    Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;


24



--------------------------------------------------------------------------------





(24)    Liens arising by operation of law or contract on insurance policies and
the proceeds thereof securing any financing of the premiums with respect thereto
permitted under the terms of this Guaranty Agreement;
(25)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to Cash and Cash Equivalents on deposit in one or more accounts
maintained by Limited or any of its Subsidiaries with any depository
institution, in each case in the ordinary course of business in favor of the
bank or banks with which such accounts are maintained, securing solely the
customary amounts owing to such bank with respect to cash management and
operating account arrangements; provided, that in no case shall any such Liens
secure (either directly or indirectly) the repayment of any Indebtedness; and
(26)    Liens not otherwise permitted by this Section securing Indebtedness and
other obligations permitted under this Guaranty Agreement, which Indebtedness
and other obligations shall not exceed $15,000,000 in the aggregate at any time
outstanding; provided such Liens (i) shall not secure Subordinated Indebtedness
and (ii) shall not be granted on, or attach to, (1) Licenses, (2) Equity
Interests in Material Subsidiaries or (3) material IP Rights.
(n)    Section 8(b) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(b)    Investments. Make any Investments, except:
(1)    Investments in Cash and Cash Equivalents;
(2)    advances to officers, directors and employees of HOT-TX and Guarantors in
an aggregate amount not to exceed $1,000,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;
(3)    Investments of HOT-TX in any Guarantor and Investments of any Guarantor
in HOT-TX or in another Guarantor;
(4)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors or other
suppliers, vendors and customers (including in connection with the bankruptcy,
reorganization or similar proceedings of such Persons or settlement of
delinquent accounts and disputes with, account debtors, or other suppliers,
vendors and customers), in each case, to the extent reasonably necessary in
order to prevent or limit loss;
(5)    Investments as a result of Acquisitions, if each of the following
conditions has been satisfied: (i) immediately before and after giving effect to
such Acquisition, no Default shall have occurred and be continuing, (ii)(A) if
such Acquisition is a Qualified Acquisition, immediately before and after giving
effect to such Acquisition, HOT-TX is in compliance with Section 8(k)(2) or (B)
if such


25



--------------------------------------------------------------------------------





Acquisition is not a Qualified Acquisition, immediately before and after giving
effect to such Acquisition, the Leverage Ratio on a pro forma basis is not
greater than 3.25 to 1.00, (iii) immediately before and after giving effect to
such Acquisition, Liquidity will be at least $25,000,000, (iv) such Acquisition
shall not be opposed by the board of directors or similar governing body of the
Person or assets being acquired and (v) if the Acquisition results in a Material
Domestic Subsidiary, such Subsidiary shall execute and deliver to the Purchaser,
(x) a Guaranty Supplement, (y) incumbency certificate, Organization Documents
and documents evidencing due organization, valid existence, good standing and
qualification to do business and (z) a favorable opinion of counsel to such
Person located in the jurisdiction of organization of such Person, in form,
content and scope reasonably satisfactory to the Purchaser, in each case to the
extent required by the terms of Section 7(n);
(6)    Investments that are otherwise permitted by this Guaranty Agreement,
including Section 8(c)(10) and Guaranties permitted pursuant to Section 8(c)(3)
(but subject to the limitation set forth therein);
(7)    Investments (i) by a Subsidiary (other than a Loan Party) in any other
Subsidiary and (ii) by a Loan Party in any Subsidiary that is not a Loan Party
in an aggregate amount not to exceed the greater of (1) $50,000,000 and (2) 2.0%
of Consolidated Total Assets at any time outstanding;
(8)    Investments existing on the Sixth Amendment Effective Date and described
on Schedule 6(m) or Schedule 8(b) and Investments consisting of any
modification, replacement, renewal, reinvestment or extension of any Investment
existing on the Sixth Amendment Effective Date; provided that the amount of any
Investment permitted pursuant to this Section 8(b)(8) is not increased from the
amount of such Investment on the Sixth Amendment Effective Date;
(9)    Investments acquired as a result of the purchase or other acquisition by
Limited or any Subsidiary in connection with an Acquisition permitted by this
Guaranty Agreement; provided, that such Investments were not made in
contemplation of such Acquisition and were in existence at the time of such
Acquisition;
(10)    promissory notes and other non-cash consideration received by Limited or
any Subsidiary in connection with Dispositions permitted by Section 8(e) (other
than Sections 8(e)(2), (3), (10) and (12)));
(11)    so long as immediately before and immediately after any such
transaction, no Default shall have occurred and be continuing, Investments held
by a Subsidiary acquired after the Closing Date or of a Person merged,
consolidated or amalgamated with or into Limited or any Subsidiary, in each case
in accordance with Section 8(d) after the Closing Date, to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, consolidation or amalgamation and were in existence on the
date of such acquisition, merger, consolidation or amalgamation;


26



--------------------------------------------------------------------------------





(12)    Guarantees of Limited or any Subsidiary in respect of leases (other than
Capital Leases) or of other obligations of a Subsidiary that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;
(13)    Investments received in connection with any Disposition permitted by
Section 8(e) (other than Sections 8(e)(2), (3), (10) and (12)));
(14)    other Investments by Foreign Subsidiaries in an aggregate amount not to
exceed $20,000,000 at any time outstanding; and
(15)    so long as no Default exists or would result therefrom, Investments not
otherwise permitted to be made pursuant to clauses (1) through (14) above,
which, as of the date of any such Investment, do not exceed 15% of Consolidated
Net Worth.
(o)    Section 8(c) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(c)    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(1)    Indebtedness under the Loan Documents;
(2)    Indebtedness outstanding on the Sixth Amendment Effective Date and listed
on Schedule 8(c) or permitted hereunder, and any refinancings, refundings,
renewals or extensions thereof; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and (ii) the terms relating to amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, are no less favorable in any material respect to the Loan Parties
or the Guarantied Parties than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;
(3)    Guarantees by Limited or any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of a Loan Party or any Subsidiary that is not a
Loan Party; provided that any Guarantee incurred by a Loan Party of the
obligations of a Subsidiary that is not a Loan Party shall be permitted pursuant
to Section 8(b)(7)(ii);
(4)    obligations (contingent or otherwise) of Limited or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or


27



--------------------------------------------------------------------------------





changes in the value of securities issued by such Person, and not for purposes
of speculation or taking a “market view;” and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;
(5)    Indebtedness in respect of Capital Leases, Synthetic Lease Obligations,
purchase money obligations for fixed or capital assets and obligations for the
construction and improvement of fixed or capital assets within the limitations
set forth in Section 8(a)(1); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $75,000,000;
(6)    Intentionally Omitted;
(7)    Indebtedness incurred pursuant to Credit Facility and any refinancings,
refundings, renewals or extensions thereof, as amended from time to time;
(8)    Indebtedness of any Loan Party representing deferred compensation to
employees or directors of Limited or any Subsidiary incurred in the ordinary
course of business;
(9)    contingent obligations to financial institutions, in each case to the
extent in the ordinary course of business and on terms and conditions which are
within the general parameters customary in the banking industry, entered into to
obtain cash management services or deposit account overdraft protection services
or other services in connection with the management or opening of deposit
accounts or incurred as a result of endorsement of negotiable instruments for
deposit or collection purposes;
(10)    Indebtedness (other than for borrowed money) that may be deemed to exist
pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;
(11)    Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letters of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance, unemployment insurance or other social security
benefit or other similar statutory obligations (other than obligations imposed
by ERISA) or other Indebtedness with respect to reimbursement-type obligations
regarding workers’ compensation claims, in each case in the ordinary course of
business;
(12)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;


28



--------------------------------------------------------------------------------





(13)    Indebtedness consisting of (i) the financing of insurance premiums or
self-insurance obligations or (ii) take-or-pay obligations contained in supply
agreements, in each case in the ordinary course of business;
(14)    Indebtedness in the form of purchase price adjustments (including in
respect of working capital), earnouts, deferred compensation, indemnification or
other arrangements representing acquisition consideration or deferred payments
of a similar nature incurred in connection with any Acquisitions or other
Investments permitted under Section 8(b) or Dispositions permitted under Section
8(e) (other than Sections 8(e)(2), (3), (10) and (12)));
(15)    Indebtedness of any Person that becomes a Subsidiary of Limited (or is
merged, consolidated or amalgamated with Limited or a Subsidiary of Limited), or
Indebtedness of any Person that is assumed by Limited or any Subsidiary in
connection with an acquisition of assets by Limited or such Subsidiary in an
Acquisition permitted under Section 8(b); provided that (1) the aggregate
principal amount of Indebtedness outstanding under this clause (15) at any time
shall not exceed the greater of (x) $50,000,000 and (y) 2.5% of Consolidated
Total Assets; (2) such Indebtedness exists at the time such Person becomes a
Subsidiary (or is so merged, consolidated or amalgamated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger, consolidation or amalgamation) or
such assets being acquired, (3) with respect to any Indebtedness of any Person
that becomes a Subsidiary or that is merged, consolidated or amalgamated with or
into Limited or a Subsidiary, such Indebtedness is not guaranteed in any respect
by Limited or any Subsidiary (other than by any such Person that so becomes a
Subsidiary or is the survivor of a merger, consolidation or amalgamation with or
into such Person and any of its Subsidiaries), (4) no Default or Event of
Default exists or would result therefrom after giving pro forma effect to such
Person becoming a Subsidiary (or such merger, consolidation or amalgamation) or
such assets being acquired and (5) any refinancings, refundings, renewals or
extensions of such Indebtedness described in clause (2) above; provided that (A)
the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (B) the terms relating to
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such refinancing, refunding,
renewing or extending Indebtedness, are no less favorable in any material
respect to the Loan Parties or the Guarantied Parties than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
(16)    unsecured Indebtedness not otherwise permitted to be incurred pursuant
to any of clauses (1) through (15) above provided that (i) the final maturity


29



--------------------------------------------------------------------------------





of such Indebtedness is beyond the Maturity Date and (ii) no Default exists at
the time of incurrence of any such Indebtedness or would result therefrom;
(17)    Indebtedness not to exceed $20,000,000 at any one time outstanding;
provided that at the time of, and after giving effect to, the incurrence of such
Indebtedness no Default shall exist; and
(18)    intercompany Indebtedness (i) between Loan Parties, (ii) between
Subsidiaries that are not Loan Parties, or (iii) between a Loan Party and a
Subsidiary that is not a Loan Party in which the net principal amount thereof,
together with all other such Indebtedness between Loan Parties and Subsidiaries
that are not Loan Parties incurred in reliance on this Section 8(c)(18)
(excluding for purposes of this calculation any Indebtedness owed by a Loan
Party to a Subsidiary that is not a Loan Party if such Indebtedness is subject
to a subordination agreement in form and substance acceptable to the Purchaser),
shall not exceed the greater of (1) $50,000,000 and (2) 2.0% of Consolidated
Total Assets in aggregate amount at any time outstanding.
(p)    Section 8(d) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(d)    Fundamental Changes. Merge, dissolve, liquidate, consolidate or
amalgamate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:
i.any Subsidiary (other than HOT-TX) may merge, consolidate or amalgamate with
(i) one of the Loan Parties, provided such Loan Party shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that when
any Guarantor is merging, consolidating or amalgamating with another Subsidiary,
the Guarantor shall be the continuing or surviving Person;
(2)    HOT-TX may merge, consolidate or amalgamate with one of the Loan Parties
or a Subsidiary, provided (i) HOT-TX shall be the continuing or surviving Person
or (ii) a Domestic Subsidiary shall be the continuing or surviving Person and
shall become HOT-TX, subject to the consent of the Purchaser as required by
Section 20;
(3)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to Limited or any Subsidiary; provided
that (i) if the transferor in such a transaction is a Guarantor, then the
transferee must either be HOT-TX or a Guarantor and (ii) if the transferor in
such a transaction is HOT-TX, then the transferee must be a Domestic Subsidiary
that becomes HOT-TX, subject to the consent of the Purchaser required by
Section 20; and
(4)    Limited or any Subsidiary may make any Acquisition or Disposition
permitted by Section 8(b) or 8(e) (other than Section 8(e)(6)).


30



--------------------------------------------------------------------------------





(q)    Section 8(e) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(e)    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(1)    Dispositions of surplus, outdated, obsolete or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business;
(2)    Dispositions of inventory in the ordinary course of business;
(3)    Dispositions of (i) Investments descried in clauses (b) – (g) of the
definition of Cash and Cash Equivalents and (ii) Other Foreign Investments, in
each case, in the ordinary course of business;
(4)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(5)    Dispositions of property by Limited or any Subsidiary to one of HOT-TX or
to a wholly-owned Subsidiary; provided that if the transferor of such property
is a Guarantor, the transferee thereof must either be HOT-TX or a Guarantor;
(6)    Dispositions permitted by Section 8(d) (other than Section 8(d)(4));
(7)    Dispositions of accounts receivable on a non-recourse basis in connection
with the compromise, settlement or collection thereof in the ordinary course of
business consistent with past practice and not as part of any accounts
receivables financing transaction;
(8)    Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any asset of Limited or any Subsidiary;
(9)    licenses or sublicenses of intellectual property in the ordinary course
of business, to the extent that they do not materially interfere with the
business of Limited or any Subsidiary;
(10)    the abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of non-material intellectual property or rights relating thereto
that is, in the reasonable good faith judgment of Limited, no longer
economically practicable or commercially desirable to maintain or useful in the
conduct of its business and not materially disadvantageous to the interests of
the Guarantied Parties;
(11)    leases or subleases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of Limited or
any Subsidiary;


31



--------------------------------------------------------------------------------





(12)    (i) Dispositions of assets to the extent that such Disposition
constitutes an Investment referred to in and permitted by Section 8(b) (other
than Sections 8(b)(6) and (13)) and (ii) Dispositions of assets to the extent
that such Disposition constitute a Restricted Payment referred to in and
permitted by Section 8(f);
(13)    Dispositions of assets (including Equity Interests of a Subsidiary) not
otherwise permitted in clauses (1) through (11) above provided (i) there exists
no Default both before and after giving effect to any such Disposition and
(ii) the assets being Disposed of, together with all other assets Disposed of
during the period of 12 consecutive months ending on the date of such
Disposition generated less than 25% of Consolidated EBITDA determined as of the
end of the fiscal year immediately preceding such Disposition;
provided, however, that any Disposition pursuant to clauses (2), (3), (4), (5),
(9), (11) and (13) shall be for fair market value.
(r)    Section 8(f) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(f)    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
(1)    each Subsidiary may make Dividends to Limited, the Guarantors and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Dividend is being made (or, if not ratably, on a basis more favorable to
Limited and the other Loan Parties);
(2)    Limited and each Subsidiary may declare and make Dividends payable solely
in the common stock or other Equity Interests of such Person (other than
Disqualified Equity Interests);
(3)    Limited and each Subsidiary may pay, purchase, redeem or otherwise
acquire Equity Interests or Indebtedness issued or incurred by it with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other Equity Interests (other than Disqualified Equity
Interests) or Subordinated Indebtedness;
(4)    if immediately before and after giving effect to any the payment of any
cash Dividends or Treasury Stock Purchases (i) the Leverage Ratio on a pro forma
basis is not greater than 3.25 to 1.00, and (ii) Liquidity will be at least
$25,000,000, Limited may declare or pay cash Dividends to its stockholders and
make Treasury Stock Purchases; provided, however, nothing in this clause (4)
shall prohibit or restrict Treasury Stock Purchases made pursuant to Limited’s
employee or director equity award plans;


32



--------------------------------------------------------------------------------





(5)    Limited and each Subsidiary may purchase their common stock or other
Equity Interests from present or former officers or employees of Limited or any
Subsidiary upon the death, disability or termination of employment of such
officer or employee, provided, that the aggregate amount of payments under this
Section 8(f)(5) after the Closing Date (net of any proceeds received by Limited
or any such Subsidiary after the Closing Date in connection with resales of any
common stock or other Equity Interest so purchased) shall not exceed $20,000,000
per fiscal year (with unused amounts in any fiscal year being carried over for
one fiscal year); provided that such carried over amount shall not be aggregated
with any other unused amount with respect to any other fiscal year;
(6)    Limited and each Subsidiary may make cash payments in lieu of the
issuance of fractional shares representing insignificant interests in Limited or
any such Subsidiary in connection with the exercise of warrants, options or
other securities convertible into or exchangeable for capital stock in Limited
or such Subsidiary;
(7)    Limited may acquire its capital stock upon the exercise, vesting or
settlement of stock options, restricted stock units, restricted stock or other
similar awards and agreements for such capital stock of Limited if such capital
stock represents a portion of the exercise price of such stock options or in
connection with tax withholding obligations arising in connection with the
exercise or settlement of such options, restricted stock units or other similar
awards and agreements by, or the vesting of restricted capital stock or similar
awards held by, any current or former director, officer, employee or consultant
of Limited or any Subsidiary, in each case consistent with past practice of
Limited;
(8)    Limited and each Subsidiary may pay any Dividend or consummate any
redemption within 60 days after the date of declaration of the Dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the Dividend or redemption payment would have complied
with, and was permitted to be made by, another provision of this Section 8(f);
and
(9)    Limited and each Subsidiary may make regularly scheduled payments of
principal and interest on any Subordinated Indebtedness, provided that any Loan
Party or any Subsidiary of a Loan Party may make any payments to another Loan
Party or Subsidiary of a Loan Party in respect of intercompany Indebtedness
permitted under Section 8(c)(18)); provided, further, that Limited and its
Subsidiaries may make payments to Limited or another Subsidiary to allow it to
make the payments referred to in this Section 8(f)(9), so long as Limited or
such Subsidiary applies the amount of any such payment for such purposes
promptly upon receipt thereof.
(s)    Section 8(g) of the Guaranty Agreement is hereby amended by inserting the
word “, complementary” after the word “related” in third line of such section.
(t)    Section 8(h) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:


33



--------------------------------------------------------------------------------





(h)    Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Limited, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to Limited or
such Subsidiary as would be obtainable by Limited or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to (a) transactions (i)
between or among HOT-TX and any Guarantor, (ii) between or among any Guarantors
or (iii) between or among Subsidiaries that are not Loan Parties, (b) Restricted
Payments permitted by Section 8(f), (c) the payment of customary directors’ fees
and reimbursement of reasonable out-of-pocket expenses to, and indemnities
provided on behalf of, directors, officers, employees in the ordinary course of
business to the extent attributable to the ownership or operation of Limited and
its Subsidiaries; (d) any issuance of securities or other payments, awards or
grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options and stock ownership plans approved by the
Limited’s board of directors in the ordinary course of business, (e) employment
and severance arrangements between Limited or any Subsidiary and their
respective officers and employees, in each case in the ordinary course of
business as determined in good faith by Limited’s board of directors, (f)
intercompany transactions undertaken in good faith (as certified by a
Responsible Officer) for the purposes of improving the consolidated tax
efficiency of Limited and its Subsidiaries on a consolidated basis and not for
the purpose of circumventing any covenant set forth in this Guaranty Agreement
so long as any such transactions, taken as a whole, are not materially
disadvantageous to the Guarantied Parties in the good faith judgment of Limited
and (g) Investments permitted by Section 8(b)(2).
(u)    Section 8(i) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(i) Burdensome Agreements. Enter into or be a party to any Contractual
Obligation (other than this Guaranty Agreement and any other Loan Document) that
limits the ability (a) of any Subsidiary to make Restricted Payments to HOT-TX
or any Guarantor or to otherwise transfer property to HOT-TX or any Guarantor,
(b) of any Subsidiary to Guarantee the Indebtedness of HOT-TX or (c) of Limited
or any Subsidiary to create, incur, assume or suffer to exist Liens on property
of such Person. The provisions of this Section 8(i) will not apply to
encumbrances or restrictions existing under or by reason of (i) agreements,
instruments and documents entered into in connection with Indebtedness permitted
under Section 8(c)(2), (3), (5), (7), (15), (16) or (17) and any restatements,
renewals, increases, supplements, refundings, replacements or refinancings
thereof, provided that such restatements, renewals, increases, supplements,
refundings, replacements or refinancings are not materially more restrictive,
taken as a whole, with respect to such dividend and other payment restrictions
than those contained in such Contractual Obligations, (ii) Applicable Law, and
(iii) customary provisions restricting assignments, subletting, sublicensing,
pledging or other transfers contained in leases, subleases, licenses or
sublicenses, so long as such restrictions are limited to the property or assets
subject to such leases, subleases, licenses or sublicenses, as the case may be,
(iv) purchase money obligations permitted under this Guaranty Agreement that
impose restrictions on the property so acquired, (v) any agreement for the
Disposition of a Subsidiary or assets of a Subsidiary that restricts
distributions, the transfer of, or encumbrances on such assets by that
Subsidiary pending its Disposition or any agreement entered into with respect to
assets acquired or disposed of in


34



--------------------------------------------------------------------------------





connection with an Acquisition or a Disposition, (vi) Liens securing
Indebtedness that limit the right of the debtor to dispose of the assets subject
to such Lien and (vii) any agreement (other than an agreement entered into in
connection with Indebtedness) in effect at the time any Person becomes a
Subsidiary of Limited, so long as such prohibition or limitation applies only to
such Subsidiary (and, if applicable, its Subsidiaries) and such agreement was
not entered into in contemplation of such Person becoming a Subsidiary of
Limited, as such agreement may be amended, restated, supplemented, modified,
extended renewed or replaced, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement does not expand in
any material respect the scope of any restriction contemplated by this Section
8(i) contained therein.
(v)    Section 8(k) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(k)    Financial Covenants.
(1)    Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end
of any fiscal quarter of Limited to be less than 3.00 to 1.00.
(2)    Leverage Ratio. Permit the Leverage Ratio to be greater than 3.50 to 1.00
at any time; provided, however, notwithstanding the foregoing, and following the
delivery of a Qualified Acquisition Notice, (A) for the fiscal quarter in which
such Qualified Acquisition is consummated, the Leverage Ratio shall not at any
time during thereof exceed 4.25 to 1.00, (B) for the first, second and third
fiscal quarters immediately following the fiscal quarter in which such Qualified
Acquisition was consummated, the Leverage Ratio shall not at any time during
thereof exceed 4.00 to 1.00, and (C) for the fourth fiscal quarter immediately
following the fiscal quarter in which such Qualified Acquisition was
consummated, the Leverage Ratio shall not at any time during thereof exceed 3.75
to 1.00.
(w)    Section 8(l) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(l)    Amendments of Subordinated Indebtedness. Change or permit any Subsidiary
to change or amend (or take any action or fail to take any action the result of
which is an effective amendment or change) or accept any waiver or consent with
respect to, any document, instrument or agreement relating to any Subordinated
Indebtedness that would result in (a) except as otherwise permitted by Section
8(c)(2), an increase in the principal, interest, overdue interest, fees or other
amounts payable under any Subordinated Indebtedness, (b) an acceleration of any
date fixed for payment or prepayment of principal, interest, fees or other
amounts payable under any Subordinated Indebtedness (including, without
limitation, as a result of any redemption), in each case where such date fixed
would result in a payment prior to the Maturity Date, (c) a change in any of the
subordination provisions of any Subordinated Indebtedness unless such change is
acceptable to Purchaser in its sole discretion or (d) any other change in any
term, provision or covenant of any Subordinated Indebtedness that could
reasonably be expected to have an adverse effect on the interest of the
Purchaser.


35



--------------------------------------------------------------------------------





(x)    Section 8(m) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(m)    Licenses. Assign or otherwise transfer any of the Licenses, in whole or
in part, except that Licenses may be transferred to HOT-Barbados or another Loan
Party if, and only if, at the time of such transfer no Default exists or would
result therefrom.
(y)    Section 8(n) of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
(n)    Sanctions. Directly or indirectly, use any Loans or the proceeds of any
Loans, or lend, contribute or otherwise make available such Loans or the
proceeds of any Loans to any Person, to fund any activities of or business with
any Person, that, at the time of such Loans, is the subject of Sanctions or is
in any Designated Jurisdiction, or in any other manner that will result in a
violation by any Person (including any Person participating in the transaction,
whether as a Guarantied Party or otherwise) of applicable Sanctions.
(z)    Section 8 of the Guaranty Agreement is hereby amended by adding new
subsection (o), which subsection (o) shall read as follows:
(o)    Anti-Corruption Laws    . Directly or indirectly, use any Loans or the
proceeds of any Loans for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 or other
anti-corruption legislation in other jurisdictions.
(aa)    Section 12(b) is hereby amended by replacing “(m) or (n)” with “(m), (n)
or (o); or”.
(bb)    Section 12(d) is hereby amended by inserting the words “in any material
respect” after the words “incorrect or misleading” in the last time of such
section.
(cc)    Section 12(f) is hereby amended by inserting the words “seeking
liquidation, reorganization, or other relief entered into with respect to it”
after the words “Debtor Relief Law” in the second line of such section.
(dd)    Section 12(h) of the Guaranty Agreement is hereby deleted in its
entirety and shall be replaced with the following:
(h)     Judgments. There is entered against any Loan Party or any Subsidiary
(i) one or more final judgments or orders for the payment of money by such Loan
Party or Subsidiary in an aggregate amount (as to all such judgments or orders)
exceeding $20,000,000 not stayed, discharged, vacated, bonded or paid 30 days
after entry thereof (to the extent not paid or covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or


36



--------------------------------------------------------------------------------





(ee)    Section 33 of the Guaranty Agreement is hereby deleted in its entirety
and shall be replaced with the following:
SECTION 33. Additional Guarantors.
i.From time to time and notwithstanding the provisions of Section 16, the
Borrower may cause one or more additional Subsidiaries of Limited to become
Guarantors hereunder by delivering, or causing to be delivered, to the Purchaser
in respect of each applicable Subsidiary (i) a Guaranty Supplement in
substantially the form of Exhibit B (each, a “Guaranty Supplement”) (the date of
each such Guaranty Supplement being referred to herein as a “Joinder Date”,
which date shall be at least ten days after the Borrower provides notice to the
Purchaser of its intention to cause such Subsidiary to become a Guarantor
hereunder), (ii) incumbency certificate, Organization Documents and documents
evidencing due organization, valid existence, good standing and qualification to
do business and (iii) a favorable opinion of counsel to such Subsidiary located
in the jurisdiction of organization of such Subsidiary, in form, content and
scope reasonably satisfactory to the Purchaser; provided that no Subsidiary may
become a Guarantor hereunder pursuant to this Section 33 if a Default or Event
of Default shall have occurred and be continuing on the applicable Joinder Date,
or shall result from the joinder of such Subsidiary as a Guarantor on such
Joinder Date. Without limiting the foregoing, if the designation of any
additional direct or indirect, wholly-owned Subsidiary as a Guarantor hereunder
obligates the Purchaser to comply with “know your customer” or similar
regulatory requirements and the information necessary for such compliance is not
already available to the Purchaser, the Borrower shall, promptly upon the
request of the Purchaser, supply such documentation and other evidence as is
reasonably requested by the Purchaser, in order for it to comply with all “know
your customer” and/or similar identification procedures required under all
applicable Laws.
(b) Upon the execution and delivery by any other Person of a Guaranty
Supplement, such Person shall become a “Guarantor” hereunder with the same force
and effect as if originally named as a Guarantor herein. The execution and
delivery of any Guaranty Supplement shall not require the consent of any other
Guarantor hereunder. The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty Agreement.
(ff)    Exhibit A, the Compliance Certificate, is hereby amended to be in the
form of Exhibit A to this Sixth Amendment.
(gg)    Schedule 1, Schedule 8(a), Schedule 8(b) and Schedule 8(c) are hereby
amended to be in the forms of Schedule 1, Schedule 8(a), Schedule 8(b) and
Schedule 8(c) to this Sixth Amendment.
2.    ACKNOWLEDGMENT OF RELEASE OF CERTAIN GUARANTORS. The Purchaser and
Guarantors acknowledge that the following entities were released as Guarantors
prior to the date hereof: Healthy Directions, LLC, Doctors’ Preferred, LLC and
Healthy Directions Publishing, LLC.


37



--------------------------------------------------------------------------------





3.    REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, each of the Guarantors represents and warrants that, as of
the date hereof:
(a)    the representations and warranties contained in the Guaranty Agreement
and the other Loan Documents are true and correct on and as of the date hereof
as made on and as of such date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct on such earlier date;
(b)    no event has occurred and is continuing which constitutes a Default or an
Event of Default;
(c)    (i) each Guarantor has full power and authority to execute and deliver
this Sixth Amendment, (ii) this Sixth Amendment has been duly executed and
delivered by the Guarantors, and (iii) this Sixth Amendment and the Guaranty
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Guarantors, as the case may be, enforceable in accordance
with their respective terms, except as enforceability may be limited by
applicable Debtor Relief Laws and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law) and except as
rights to indemnity may be limited by federal or state securities laws;
(d)    neither the execution, delivery and performance of this Sixth Amendment
or the Guaranty Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with any Law or
Organization Documents of any of the Guarantors, or any indenture, agreement or
other instrument to which the Guarantors or any of their respective property is
subject; and
(e)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is required for the execution, delivery or performance by any of the Guarantors
of this Sixth Amendment.
4.    CONDITIONS TO EFFECTIVENESS. This Sixth Amendment shall be effective upon
satisfaction or completion of the following:
(a)    the Guarantied Party shall have received counterparts of this Sixth
Amendment executed by each of the Guarantors and acknowledged by the Borrower;
(b)    the representations and warranties set forth in Section 3 above shall be
true and correct; and
(c)    the Guarantied Party shall have received, in form and substance
satisfactory to the Guarantied Party and its counsel, such other documents,
certificates and instruments as the Guarantied Party shall reasonably require.
5.    REFERENCE TO THE GUARANTY AGREEMENT.
(a)    Upon the effectiveness of this Sixth Amendment, each reference in the
Guaranty Agreement to “this Guaranty Agreement”, “hereunder”, or words of like
import shall mean and be a reference to the Guaranty Agreement, as affected and
amended hereby.


38



--------------------------------------------------------------------------------





(b)    The Guaranty Agreement, as amended by the amendments referred to above,
shall remain in full force and effect and is hereby ratified and confirmed.
6.    COSTS, EXPENSES AND TAXES. The Guarantors agree to pay on demand all
reasonable costs and expenses of the Guarantied Party in connection with the
preparation, reproduction, execution and delivery of this Sixth Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Guarantied Party
with respect thereto).
7.    BORROWER’S ACKNOWLEDGMENT. By signing below, the Borrower
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Guarantors of this Sixth Amendment, (b) acknowledges and agrees that its
obligations in respect of the Guaranty Agreement (i) are not released,
diminished, waived, modified, impaired or affected in any manner by this Sixth
Amendment or any of the provisions contemplated herein, (c) ratifies and
confirms its obligations under the Guaranty Agreement, and (d) acknowledges and
agrees that it has no claims or offsets against, or defenses or counterclaims
to, its obligations under the Loan Agreement.
8.    EXECUTION IN COUNTERPARTS. This Sixth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Sixth Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Guarantied Party (or its counsel) by facsimile machine, telecopier or electronic
mail is to be treated as an original. The signature of such Person thereon, for
purposes hereof, is to be considered as an original signature, and the
counterpart (or signature page thereto) so transmitted is to be considered to
have the same binding effect as an original signature on an original document.
9.    GOVERNING LAW; BINDING EFFECT. This Sixth Amendment shall be governed by
and construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law and shall be
binding upon the parties hereto and their respective successors and assigns.
10.    HEADINGS. Section headings in this Sixth Amendment are included herein
for convenience of reference only and shall not constitute a part of this Sixth
Amendment for any other purpose.
11.    ENTIRE AGREEMENT. THE GUARANTY AGREEMENT, AS AMENDED BY THIS SIXTH
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT

ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK



39



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Sixth Amendment is executed as of the date first set
forth above.
GUARANTORS:


HELEN OF TROY L.P.,
a Texas limited partnership
By: HELEN OF TROY NEVADA CORPORATION, 
   a Nevada corporation, General Partner
HELEN OF TROY LIMITED,
a Bermuda company
HELEN OF TROY LIMITED,
a Barbados corporation
HOT NEVADA, INC.,
a Nevada corporation
HELEN OF TROY NEVADA CORPORATION,
a Nevada corporation
HELEN OF TROY TEXAS CORPORATION,
a Texas corporation
IDELLE LABS LTD.,
a Texas limited partnership
By: HELEN OF TROY NEVADA CORPORATION,  
   a Nevada corporation, General Partner
OXO INTERNATIONAL LTD.,
a Texas limited partnership
By: HELEN OF TROY NEVADA CORPORATION,  
   a Nevada corporation, General Partner
PUR WATER PURIFICATION PRODUCTS, INC.,
a Nevada corporation
KAZ, INC.,
a New York corporation
KAZ CANADA, INC.,
a Massachusetts corporation
STEEL TECHNOLOGY, LLC,
an Oregon limited liability company
DRYBAR PRODUCTS LLC,
a Delaware limited liability company 
 
By: /s/ Brian L. Grass          
   Brian L. Grass 
   Title for all: Chief Financial Officer
 



Signature Page to Sixth Amendment to Guaranty Agreement



--------------------------------------------------------------------------------





HELEN OF TROY MACAO COMMERCIAL OFFSHORE LIMITED,
a Macau corporation 

 
By: /s/ Tessa Judge          
   Name: Tessa Judge 
   Title: Director







NOTARIAL CERTIFICATE OF __RITA TRUJILLO        


NOTARY PUBLIC DO HEREBY CERTIFY AND ATTEST that on the day of the date hereof
personally came and appeared before me Brian L. Grass, the duly authorized Chief
Financial Officer of Helen of Troy Limited, a Barbados corporation, one of the
executing parties to the within written document and did in my presence sign and
deliver the same as and for his free and voluntary act and deed.


IN FAITH AND TESTIMONY WHEREOF I the said     Rita Trujillo         have
hereunto set and subscribed my name and caused my Seal of Office to be hereunto
put and affixed this 13th day of May, 2020.








Signature Page to Sixth Amendment to Guaranty Agreement



--------------------------------------------------------------------------------





BORROWER:
KAZ USA, INC., a Massachusetts corporation
/s/ Brian L. Grass                    
Name: Brian L. Grass
Title:    Chief Financial Officer


Signature Page to Sixth Amendment to Guaranty Agreement



--------------------------------------------------------------------------------






GUARANTIED PARTY:
BANK OF AMERICA, N.A., as Guarantied Party
/s/ Adam Rose                        
Name:    Adam Rose    
Title:    Senior Vice President









